Opinion filed June 29, 2018




                                                 In The

            Eleventh Court of Appeals
                                             __________
                                      No. 11-17-00300-CV
                                          __________

                     IN THE MATTER OF THE ESTATE OF
                         RANDY LLOYD, DECEASED

                   On Appeal from the 1st Multicounty Court at Law
                                Nolan County, Texas
                             Trial Court Cause No. 6313


                           MEMORANDUM OPINION
        Appellants, Byron Gossett and Gossetts, Inc., have filed in this court an agreed
motion to dismiss this appeal. According to the motion, the parties “have reached a
settlement agreement that resolves all disputes” in this matter. Appellants have
certified that the motion is unopposed. In accordance with Appellants’ request, we
dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


June 29, 2018                                                               PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.